Citation Nr: 1615923	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  08-32 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, claimed as a spot on the lungs, with shortness of breath, including on the basis of herbicide exposure and claimed asbestos exposure.

2. Entitlement to service connection, to include on a secondary basis, for a neurological disability, to include bilateral peripheral neuropathy of the lower extremities and lumbosacral radiculopathy.

3. Entitlement to service connection for right ear hearing loss.

4. Entitlement to service connection, to include on a secondary basis, for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to December 1960, and from December 1960 to January 1967.  His awards and decorations include the Combat Infantryman Badge and the Air Medal.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for a spot on lungs with shortness of breath.  Additionally, the matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for neuropathy of the bilateral lower extremities, bilateral hearing loss and hypertension.  The Montgomery RO is the current RO of jurisdiction.

The Board notes that an appeal on the issue of vision problems secondary to diabetes mellitus II was perfected by the Veteran.  However, in a February 2013 rating decision, the RO granted service connection for that disability.  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In addition, an October 2012 Board decision denied service connection for left ear hearing loss; thus, only the issue of service connection for right ear hearing loss is before the Board.

Additionally, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for neuropathy of the bilateral lower extremities, the Board has rephrased the issue as entitlement to service connection for a neurological disability, to include bilateral peripheral neuropathy of the lower extremities and lumbosacral radiculopathy, including as secondary to service-connected diabetes mellitus II or lumbar spine disability.

In October 2012, the Board remanded this case for further development.   In October 2012 and February 2013, VA medical records from January 2009 through February 2013 were associated with the claims file.  In addition, in November 2012, the RO obtained VA examination with regard to the Veteran's claims for hearing loss and hypertension.   The Board is therefore satisfied there was substantial compliance with the requested development with regard to those claims.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for a respiratory disorder, a neurological disability, and hypertension are addressed in the REMAND portion of this decision and are REMANDED to the RO via the Appeals Management Center in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right ear hearing loss is etiologically related to acoustic trauma in service.



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1112, 1137, 1154(a), 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In this case, the Veteran was collectively provided 38 U.S.C.A. § 5103(a)-compliant notice in April 2007, July 2007, January 2009, April 2009, September 2009, March 2012 and October 2012 correspondences.  Thereafter, the claims were readjudicated in supplemental statements of the case, most recently in February 2013.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2013 supplemental statement of the case.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In addition, VA has obtained examinations with respect to the Veteran's claims on appeal that occurred in March 2009, October 2009 and November 2012.  The Board has reviewed the examination reports, and finds that they are adequate.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  In the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. 

Pursuant to 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element in a claim based on a chronic disease is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This avenue is available to those disorders defined as "chronic" under 38 U.S.C.A. § 1101 (West 2014) and 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 703 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts his right ear hearing loss is the result of sound trauma experienced during military service.  The Veteran further asserts that his right ear hearing loss began in 1961.  

Service medical records (SMRs) show normal hearing levels in both induction and separation examinations.  The Veteran's induction examination shows normal hearing utilizing a whisper test.  In addition, the Veteran underwent a hearing examination in April 1964, and that examination noted the following audiometric testing results (by converting ASA by ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
-
-

The Veteran's January 1967 separation examination noted the following audiometric testing results (by converting ASA by ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5

Post-service medical records show a VA examination in May 2009 with the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
50

The May 2009 VA examiner diagnosed the Veteran with moderate sensorineural hearing loss for the right ear.  However, following the examination, the May 2009 VA examiner opined that "it is less likely as not that the Veteran's current hearing loss is related to military noise exposure."  The examiner based this on evidence that the Veteran's in-service hearing examinations indicated normal hearing sensitivity.  The Board previously found this medical examination inadequate for improperly relying on the separation examination and not taking into account the Veteran's entire medical history.

The record shows that the appellant served in the Air Calvary and is a combat Veteran.  The Veteran reported a history of noise exposure while in service, including small arms fire, heavy artillery, mortars, grenades, helicopters, aircraft engines and tanks.  As such, the Board finds that the evidentiary burden regarding the in-service incurrence of right ear hearing loss is met.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015); Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

A November 2012 VA examiner found that the Veteran's hearing loss was not "at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service."  The examiner based this decision on a lack of reported hearing loss during service, and the Veteran's separation examination showing normal hearing limits.  In addition, the examiner noted the absence of an audiometric examination within one year post-service.  The examiner did not address the Veteran's lay statements regarding continuity of symptomatology.

The Board notes that at a May 2012 DRO hearing, the Veteran testified that he was first diagnosed with hearing loss in the 1970s.  In addition, the Veteran testified that he noticed his hearing loss worsening in the 1980s.  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2015).

The Board finds that the Veteran provided competent and credible lay testimony as to the continuity of symptomatology for his hearing loss.  Given the testimony and the service event of acoustic trauma in service, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted.


ORDER

Service connection for right ear hearing loss is granted.

REMAND

The Veteran's claim must again be remanded.  Although the Board regrets the delay associated with this additional remand, further development of the record is required before the Board may render a decision.

The Board's October 2012 remand requested that the RO schedule the Veteran for a VA pulmonary examination to determine if the Veteran currently has a respiratory disorder, specifically including asbestosis.  The October 2012 remand also requested the RO to either obtain an addendum opinion to the October 2009 VA examination of the neuropathy of the bilateral lower extremities, or, if the original examiner was unavailable, to obtain a new VA examination.  In addition, the October 2012 remand instructed the examiner to provide clarification whether the Veteran currently has peripheral neuropathy of the bilateral lower extremities.  Furthermore, with regard to both claims, the examiners were instructed to reconcile his or her opinion with any on file that may conflict.

The October 2012 VA pulmonary examination notes that the Veteran has never been diagnosed with a respiratory condition.  However an October 25, 1994 medical record shows a diagnosis of pulmonary asbestosis due to an "abnormality of the parenchymal lung tissue consistent with interstitial fibrosis as a result of exposure to asbestos products."  Similarly, a December 1991 medical report shows a diagnosis for peripheral neuropathy.  Neither of the October 2012 pulmonary and neuropathy of the bilateral lower extremities examinations reconciled their opinion with the conflicting diagnoses of record.

As such, the Board finds a lack of substantial compliance with the October 2012 remand directives.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998)  (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  Therefore, the Board finds that a remand is needed to obtain medical opinions that address the December 1991 and October 1994 diagnoses, as well as the recharacterization of the issue of service connection for a neurological disability to include lumbosacral radiculopathy.  

Regarding the Veteran's service connection claim for hypertension, the November 2012 VA examination report notes that the Veteran's records do not show a diagnosis of hypertension until 2003.  Moreover, the November 2012 VA examiner notes that the Veteran's diabetes has been fairly well controlled since being diagnosed in 2004.  The Board notes that the Veteran's VA medical records show a diagnosis around August 2004.  As such, the November 2012 VA examiner opined that, as the hypertension preceded the diagnosis of diabetes, the diabetes could not have caused the Veteran's hypertension.  Moreover, the examiner opined that, as the diabetes has been well controlled since being diagnosed in 2004, that the diabetes could not have aggravated the Veteran's hypertension.  However, the examiner does not address whether the Veteran's diabetes was present, but undiagnosed, prior to the date that the Veteran's hypertension developed.  

VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that a remand is needed to obtain an amended medical opinion that address the issue of whether the Veteran developed diabetes prior to the date shown in the VA records, and whether the development of diabetes caused or aggravated the Veteran's hypertension.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA medical records not yet associated with the record.

2. After any new evidence is obtained, schedule the Veteran for a VA examination by an examiner with appropriate expertise, preferably one who has not previously examined him in connection with the instant claim, to determine the nature and etiology of any diagnosed respiratory condition.  The examiner must review the claims file including the October 25, 1994 medical diagnosis of pulmonary asbestosis, and must note that review in the report.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms during service, continuity of symptomatology after service, conceded exposure to herbicides, and probability of exposure to asbestos.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).  The examiner should provide the following opinions:  

 (a)  Does the Veteran currently have a respiratory disorder?  If so, please identify what disorder(s) he has.  The examiner must address the October 25, 1994 medical diagnosis of pulmonary asbestosis, or any other conflicting medical opinion on file.

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder is related to the Veteran's active service?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

3.  After any new evidence is obtained, schedule the Veteran for a VA examination with a physician who has not previously examined him to determine the nature and etiology of any diagnosed peripheral neuropathy of the lower extremities or radiculopathy.  The examiner must review the claims file including the December 1991 medical diagnosis of peripheral neuropathy, and must note that review in the report.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).  The examiner should provide the following opinions:  

 (a)  Does the Veteran currently have peripheral neuropathy of the lower extremities?  The examiner must address the December 1991 medical diagnosis of peripheral neuropathy, or any other conflicting medical opinion on file.

(b)  Does the Veteran currently have radiculopathy of the lower extremities?  The examiner must consider any other conflicting medical opinion on file.

(c) Is it at least as likely as not (50 percent or greater probability) that any diagnosed peripheral neuropathy or radiculopathy of the lower extremities is related to the Veteran's active service?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed peripheral neuropathy or radiculopathy of the lower extremities is related to the Veteran's service-connected disabilities, including diabetes mellitus II and lumbar spine disability?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

4. After any new evidence is obtained, return the claims file to the November 5, 2012 VA examiner in order to obtain an addendum to the November 2012 opinion.  If the November 2012 examiner is not available to provide the addendum, or feels that additional examination is warranted, schedule the Veteran for a new VA examination with an examiner with sufficient expertise to provide the requested opinion and supporting rationale.  The supporting rationale for all opinions expressed must be provided.  The examiner should address the following:

(a) Was the Veteran's diabetes mellitus present, but undiagnosed, prior to the 2004 diagnosis?

(b) If so, is it at least as likely as not (50 percent or greater probability) that the present, but undiagnosed diabetes mellitus caused or aggravated the Veteran's hypertension?

5. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


